—In an action to recover damages for employment discrimination, the defendant appeals from so much of (1) an order of the Supreme Court, Kings County (Yoswein, J.), dated October 18, 1994, as granted the plaintiffs motion to vacate an order of the same court, dated April 25, 1994, granting summary judgment dismissing the complaint upon the plaintiffs default in opposing that motion, and (2) an order of the same court, dated January 27, 1995, as denied its renewed motion for summary judgment.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
Contrary to the defendant’s contention, the court properly granted the plaintiffs motion to vacate the order entered upon its default in opposing the defendant’s motion for summary judgment, inasmuch as the plaintiff demonstrated a valid excuse for his default and the potentially meritorious nature of his claim (see, Association for Children with Learning Disabilities v Zafar, 115 AD2d 580). Further, as the defendant failed to proffer sufficient evidence to demonstrate the absence of any material issues of fact, the court properly denied the defendant’s renewed motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.